DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in interviews with William Curry (Reg. No. 43,572) on 7/27/2021 and 8/4/2021.
The application has been amended as follows:
Claims 17, 18, and 34-37 are cancelled.
	Claim 9 is amended, at the 4th claim element, to delete the previously recited parameters that were replaced by new parameters in the 7/22/2021 communication.  The six parameters circled below are deleted:

    PNG
    media_image1.png
    415
    888
    media_image1.png
    Greyscale

Claim 24 is amended, at the 3rd claim element, to delete the previously recited parameters that were replaced by new parameters in the 7/22/2021 communication.  The six parameters circled below are deleted:

    PNG
    media_image2.png
    525
    880
    media_image2.png
    Greyscale


Allowable Subject Matter
Claims 1-13, 19, 24-27, and 38-39 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the closest prior art, Walls (US 20120211103 A1), Lamego (US 20130041591 A1), and Priori et al. (US 20150066430 A1), Gilson et al. (US 20150327060 A1), and Wenzel et al. (US 4836213 A), either singularly or in ij = k(Ri-1-pj), and the pressurization rate is expressed by ΔVij = θv1(i-1) + ΔVij , where, ΔVij is the rate adjustment value in detection step j in the detected value acquisition step i, Vij is the pressurization rate in the detected value acquisition step i, V1(i-1) is the pressurization rate when the detected upper switching value was acquired in the detected value acquisition step (i-1), Ri-1 is the detected upper switching value detected in the detected value acquisition step (i-1), j is the pressure value in the pressure pipeline detected in the detection step j, k is a pressure adjustment factor, θ is a rate adjustment factor, and k ≥ 0, 0< θ <1, i=1,2,3,..., j = 1,2,3,..., in combination with all other limitations in the claim as claimed and defined by the Applicant.
Claim 9 is allowed because the closest prior art, Walls (US 20120211103 A1), Lamego (US 20130041591 A1), and Priori et al. (US 20150066430 A1), Gilson et al. (US 20150327060 A1), and Wenzel et al. (US 4836213 A), either singularly or in combination, fail to anticipate or render obvious a method for detecting a switching value of a pressure switch with a detection device, wherein, the detection device comprises a pressure generator, a pressure sensor, and a pressure pipeline, the pressure generator and the pressure sensor communicate with the pressure switch through the pressure pipeline, the pressure value in the pressure pipeline is adjusted via the pressure generator, so that the pressure switch is switched between an ON state and an OFF state, and the detection device detects the switching value of the pressure switch with the method for detecting the switching value of the pressure switch, the method for detecting the switching value of the pressure switch comprises the following steps: a rate adjustment value is added to the decreased pressurization rate or depressurization rate, wherein, the rate adjustment value is a function of the pressure value in the pipeline expressed by ΔVij = k(Ri-1-pj), and the pressurization rate is expressed by ΔVij = θv1(i-1) + ΔVij , where, ΔVij is the rate adjustment value in detection step j in the detected value acquisition step i, Vij is the pressurization rate in the detected value acquisition step i, V1(i-1) is the pressurization rate when the detected upper switching value was acquired in the detected value acquisition step (i-1), Ri-1 is j is the pressure value in the pressure pipeline detected in the detection step j, k is a pressure adjustment factor, θ is a rate adjustment factor, and k ≥ 0, 0< θ <1, i=1,2,3,..., j = 1,2,3,..., in combination with all other limitations in the claim as claimed and defined by the Applicant.
Claim 10 is allowed because the closest prior art, Walls (US 20120211103 A1), Lamego (US 20130041591 A1), and Priori et al. (US 20150066430 A1), Gilson et al. (US 20150327060 A1), and Wenzel et al. (US 4836213 A), either singularly or in combination, fail to anticipate or render obvious a method for detecting a switching value of a pressure switch with a detection device, wherein, the detection device comprises a pressure generator, a pressure sensor, and a pressure pipeline, the pressure generator and the pressure sensor communicate with the pressure switch through the pressure pipeline, the pressure value in the pressure pipeline is adjusted via the pressure generator, so that the pressure switch is switched between an ON state and an OFF state, and the detection device detects the switching value of the pressure switch with the method for detecting the switching value of the pressure switch, the method for detecting the switching value of the pressure switch comprises the following steps: a rate adjustment value is added to the decreased pressurization rate or depressurization rate, wherein, the rate adjustment value is a function of the pressure value in the pipeline expressed by ΔVij = k(Ri-1-pj), and the pressurization rate is expressed by ΔVij = θv1(i-1) + ΔVij , where, ΔVij is the rate adjustment value in detection step j in the detected value acquisition step i, Vij is the pressurization rate in the detected value acquisition step i, V1(i-1) is the pressurization rate when the detected i-1 is the detected upper switching value detected in the detected value acquisition step (i-1), pj is the pressure value in the pressure pipeline detected in the detection step j, k is a pressure adjustment factor, θ is a rate adjustment factor, and k ≥ 0, 0< θ <1, i=1,2,3,..., j = 1,2,3,..., in combination with all other limitations in the claim as claimed and defined by the Applicant.
Claim 24 is allowed because the closest prior art, Walls (US 20120211103 A1), Lamego (US 20130041591 A1), and Priori et al. (US 20150066430 A1), Gilson et al. (US 20150327060 A1), and Wenzel et al. (US 4836213 A), either singularly or in combination, fail to anticipate or render obvious a device for detecting the switching value of a pressure switch, comprising a pressure generator, a pressure sensor, and a pressure pipeline, wherein, the pressure generator and the pressure sensor communicate with the pressure switch through the pressure pipeline, the pressure value in the pressure pipeline is adjusted via the pressure generator, so that the pressure switch is switched between an ON state and an OFF state; wherein, the device further comprises an initial value acquisition unit, a detected value acquisition unit, and a judgment unit, wherein: a rate adjustment value is added to the decreased pressurization rate or depressurization rate, wherein, the rate adjustment value is a function of the pressure value in the pipeline expressed by ΔVij = k(Ri-1-pj), and the pressurization rate is expressed by ΔVij = θv1(i-1) + ΔVij , where, ΔVij is the rate adjustment value in detection step j in the detected value acquisition step i, Vij is the pressurization rate in the detected value acquisition step i, V1(i-1) is the pressurization rate when the detected upper switching value was acquired in the detected value i-1 is the detected upper switching value detected in the detected value acquisition step (i-1), pj is the pressure value in the pressure pipeline detected in the detection step j, k is a pressure adjustment factor, θ is a rate adjustment factor, and k ≥ 0, 0< θ <1, i=1,2,3,..., j = 1,2,3,..., in combination with all other limitations in the claim as claimed and defined by the Applicant.
Claim 25 is allowed because the closest prior art, Walls (US 20120211103 A1), Lamego (US 20130041591 A1), and Priori et al. (US 20150066430 A1), Gilson et al. (US 20150327060 A1), and Wenzel et al. (US 4836213 A), either singularly or in combination, fail to anticipate or render obvious a device for detecting a switching value of a pressure switch, comprising a pressure generator, a pressure sensor, and a pressure pipeline, wherein, the pressure generator and the pressure sensor communicate with the pressure switch through the pressure pipeline, the pressure value in the pressure pipeline is adjusted via the pressure generator, so that the pressure switch is switched between an ON state and an OFF state; wherein, the device further comprises an initial value acquisition unit, a detected value acquisition unit, an estimated value acquiring unit, and a judgment unit, wherein: a rate adjustment value is added to the decreased pressurization rate or depressurization rate, wherein, the rate adjustment value is a function of the pressure value in the pipeline expressed by ΔVij = k(Ri-1-pj), and the pressurization rate is expressed by ΔVij = θv1(i-1) + ΔVij , where, ΔVij is the rate adjustment value in detection step j in the detected value acquisition step i, Vij is the pressurization rate in the detected value acquisition step i, V1(i-1) is the pressurization rate when the detected upper switching value was acquired in the detected value acquisition step (i-1), Ri-1 is the detected upper switching value detected j is the pressure value in the pressure pipeline detected in the detection step j, k is a pressure adjustment factor, θ is a rate adjustment factor, and k ≥ 0, 0< θ <1, i=1,2,3,..., j = 1,2,3,..., in combination with all other limitations in the claim as claimed and defined by the Applicant.
The dependent claims are allowed based on their dependence from the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT QUIGLEY whose telephone number is (313)446-4879.  The examiner can normally be reached on 11AM-9PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KYLE R QUIGLEY/Primary Examiner, Art Unit 2865